Case 1:20-cv-00409-JAO-KJM Document 4 Filed 10/02/20 Page 1 of 4           PageID #: 19




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 BRONSON KANEAIAKALA,                          Civil No. 20-00409 JAO-KJM
 #A1052859,
                                               ORDER DISMISSING PETITION
               Petitioner,                     WITH LEAVE TO AMEND

        vs.

 MARTIN FRINK,

               Respondent.


        ORDER DISMISSING PETITION WITH LEAVE TO AMEND

       Before the Court is pro se Petitioner Bronson Kaneaiakala’s Petition under

 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

 (“Petition”). ECF No. 1. The Court has reviewed the Petition pursuant to Rule 4

 of the Rules Governing Section 2254 Cases in the United States District Courts

 (“Habeas Rules”). Because the Petition fails to identify the relief requested, the

 Petition is DISMISSED with leave granted to amend.

                                 I. BACKGROUND

       Kaneaiakala was convicted in state court of burglary in the first degree in

 violation of Hawaiʻi Revised Statutes (“HRS”) § 708-810(1)(c) in 2016, and he

 was sentenced to ten years’ imprisonment. He appealed to the Intermediate Court

 of Appeals (“ICA”) arguing, among other things, that a field show-up
Case 1:20-cv-00409-JAO-KJM Document 4 Filed 10/02/20 Page 2 of 4               PageID #: 20




 identification by a witness should have been suppressed because it was

 impermissibly suggestive and unreliable. See State v. Kaneaiakala, 141 Hawaiʻi

 67, 404 P.3d 658 (table), No. CAAP-XX-XXXXXXX, 2017 WL 5151443 (App. Nov.

 7, 2017) (SDO). Although the State stipulated that the field show-up was

 impermissibly suggestive, the ICA held that the witness’s identification was

 sufficiently reliable to be presented to and considered by the jury. See id. at *3.

       The Supreme Court of Hawaiʻi affirmed Kaneaiakala’s conviction on

 October 1, 2019. See State v. Kaneaiakala, 145 Hawaiʻi 231, 450 P.3d 761 (2019).

 The court held that, “pursuant to the . . . rule then in effect, the circuit court did not

 clearly err in concluding that [the witness’] identification was sufficiently reliable

 and thus admissible.” Id. at 770, 450 P.3d at 240. The court proceeded to

 articulate a revised, prospectively applicable standard for evaluating the reliability

 of eyewitness identifications. See id. at 771–79, 450 P.3d at 241–49.

       On September 28, 2020, the Court received Kaneaiakala’s Petition, which

 was drafted on the Court’s blank form for § 2254 petitions. Kaneaiakala asserts

 that use of the show-up identification violated the Due Process Clause of the Fifth1

 and Fourteenth Amendments of the United States Constitution. ECF No. 1 at 5.



 1
   As the Fifth Amendment’s Due Process Clause “only applies to the federal
 government,” Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008) (citations
 omitted), to the extent Kaneaiakala raises a separate Fifth Amendment claim, it is
 foreclosed.
                                             2
Case 1:20-cv-00409-JAO-KJM Document 4 Filed 10/02/20 Page 3 of 4              PageID #: 21




                                   II. DISCUSSION

       The Court is required to screen all actions brought by prisoners who seek

 any form of relief, including habeas relief, from a governmental entity or officer or

 employee of a governmental entity. See 28 U.S.C. § 1915A(a). Habeas Rule 4

 requires the Court to dismiss a habeas petition “[i]f it plainly appears from the

 petition and any attached exhibits that the petitioner is not entitled to relief in the

 district court.” And Habeas Rule 2(c) states that the petitioner must: (1) specify

 all the grounds for relief available to the petitioner; (2) state the facts supporting

 each ground; (3) state the relief requested; (4) be printed, typewritten, or legibly

 handwritten; and (5) be signed under penalty of perjury.

       Although Kaneaiakala complied with all of Habeas Rule 2(c)’s other

 requirements, he failed to “state the relief requested.” The Court’s blank Petition

 under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

 provides space for this information on page sixteen, which was not completed by

 Kaneaiakala. See ECF No. 1 at 16. Accordingly, the Petition must be

 DISMISSED with leave granted to amend to cure this deficiency.

       //

       //

       //

       //

                                             3
Case 1:20-cv-00409-JAO-KJM Document 4 Filed 10/02/20 Page 4 of 4                   PageID #: 22




                                    III. CONCLUSION

        (1) The Petition is DISMISSED with leave granted to amend on or before

 November 2, 2020. Failure to timely file an amended petition that cures the

 deficiency noted above may result in dismissal of this action without further notice.

        (2) The Clerk shall SEND Kaneaiakala a blank Petition under 28 U.S.C.

 § 2254 for Writ of Habeas Corpus by a Person in State Custody so that he can

 comply with the instructions in this Order.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, October 2, 2020.




 Kaneaiakala v. Frink, Civil No. 20-00409 JAO-KJM; ORDER DISMISSING PETITION WITH LEAVE TO
 AMEND

                                               4
